Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 26, 28-42, 44, 46, and 48 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 28-42, 44, 46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27&2, 27&2&3, 27&2&4, 27&2&5, 27&2&6, 27&2&7, 27&2&8, 27&2&9, 27&2&10, 27&2&11, 27&2&12, 27&2&13, 27&2&14, 27&2&15, 27&2&16, 27&2&17, 27&2&23, 27&2&24, and 27&2&25, respectively, of U.S. Patent No. 11438704. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent case present similar limitations in a different order as the instant application.

Instant App
Pat ‘704
26. A method of controlling radiation of sound, comprising the steps of: selecting a panel, wherein the panel possesses one or more vibrational resonant modes, 
27. A method of controlling radiation of sound, comprising the steps of: selecting a panel, wherein the panel possesses one or more vibrational resonant modes; 
wherein the panel is flat; 
2. the panel is flat
positioning a plurality of dynamic force actuators, wherein the dynamic force actuators are positioned in an array at optimized locations on the panel to actuate a selected mode of vibration of the panel without requiring a weighting function to excite the selected mode of vibration, 
positioning a plurality of dynamic force actuators, wherein the dynamic force actuators are positioned in an array at optimized locations on the panel to actuate a selected mode of vibration of the panel without requiring a weighting function to excite the selected mode of vibration, 
wherein the selected mode is excited when the actuators are applying force to the panel and non-selected modes are minimized when the actuators are applying force to the panel; 
wherein the selected mode is excited when the actuators are applying equal force to the panel and non-selected modes are minimized when the actuators are applying equal pressure to the panel; 
linking a common signal source to the plurality of dynamic force actuators via a modal crossover network; 
linking a common signal source to the plurality of dynamic force actuators via a modal crossover network; 
receiving a signal from the common signal source, wherein the signal is received by each of the plurality of force actuators; 
receiving a signal from the common signal source, wherein the signal is received by each of the plurality of force actuators; 
and applying a dynamic force generated by the plurality of force actuators upon the panel to output a radiation of sound from the panel, wherein the sound is in a selected frequency band.
and applying a dynamic force generated by the plurality of force actuators upon the panel to output a radiation of sound from the panel, wherein the sound is in a selected frequency band.


           A person having ordinary skill in the art would have had good reason to pursue the known finite options of using a flat panel or non-flat panel, therefore it would have been obvious to try using a flat panel in claim 27. 

             Regarding the above double patenting rejections, one of ordinary skill in the art would find similar mappings between claims 28-42, 44, 46, and 48 of the instant application and claims 27&2&3, 27&2&4, 27&2&5, 27&2&6, 27&2&7, 27&2&8, 27&2&9, 27&2&10, 27&2&11, 27&2&12, 27&2&13, 27&2&14, 27&2&15, 27&2&16, 27&2&17, 27&2&23, 27&2&24, and 27&2&25, respectively, of Patent ‘704; however, the mappings have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28-42, 44, 46, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              Referring to claims 26, 28-42, 44, 46, and 48, claim 26 recites the limitations "the dynamic force actuators" in line 6 and “the actuators” in lines 9 and 10.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as the plurality of dynamic force actuators in all noted instances. Claims 28-42, 44, 46, and 48 depend from claim 26, therefore, they are rejected for the same reasons.
              Referring to claim 29, claim 29 recites the limitation "the structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as the panel.
              Referring to claim 30, claim 30 recites the limitation "the prescribed subset" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as claim 30 depends on claim 29.
              Referring to claim 31, claim 31 recites the limitations "the actuators" in lines 1-2, “they” in line 2, and “the net force” in line 3.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as the plurality of dynamic force actuators, the plurality of dynamic force actuators, and a net force, respectively.
              Referring to claim 32, claim 32 recites the limitation "the prescribed modal set" in lines 1-2 and “all the modes” in line 2.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as if the claim is dependent upon claim 29 and says the prescribed subset and all modes.
              Referring to claim 35, claim 35 recites the limitation "the force actuators" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as the plurality of dynamic force actuators.
              Referring to claims 36-39, claim 36 recites the limitation "the force actuators" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as the plurality of dynamic force actuators. Claims 37-39 depend from claim 36, therefore, they are rejected for the same reasons.
              Referring to claim 44, claim 44 recites the limitation "the dynamic force actuators" in lines 1-2, “they” in line 2, and “the net force” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as the plurality of dynamic force actuators. Further, the claim recites the limitation “an array at optimized locations”. It is unclear if this is the same array and same optimized locations as in claim 26. Examiner interprets as the array at the optimized positions.
              Referring to claim 46, claim 46 recites the limitation "the modal crossover network" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as line 2 of the claim states the modal crossover network.

Allowable Subject Matter
Claims 26, 28-42, 44, 46, and 48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double patenting rejections, set forth in this Office action. Allowable subject matter may be revisited due to potential future amendments.

The following is a statement of reasons for the indication of allowable subject matter:  

Harris et al. US Publication No. 20180113513 (from IDS) states that there can be a max velocity/force at points on a panel to generate haptic sensations and minimum velocity/force at points to prevent haptic sensations. 

Anderson et al. International Publication No. WO2017031422 (from IDS) states that plate modes in certain frequency bands can be emphasized or de-emphasized using independently controlled drivers.

Berriman et al. US Publication No. 20090290732 discusses suppressing at least two modes in a panel.
Regarding claims 26, 28-42, 44, 46, and 48, Harris et al., Anderson et al., and Berriman et al. teach some of the limitations of claim 26, however, they do not, alone or in combination with other prior art of record, teach positioning a plurality of actuators on a panel so that a selected mode is excited and non-selected modes are minimized, all without requiring a weighting function in combination with other recited elements in the claim. 
Claims 28-42, 44, 46, and 48, which depend on claim 26, are narrower in scope than claim 26, and therefore, Harris et al., Anderson et al., and Berriman et al. alone or in combination with other prior art of record, do not teach or make obvious to combine the further limitations.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652